

Exhibit 10.52




January 2, 2007




Donald R. Katz
Audible, Inc.
65 Willowbrook Blvd.
Wayne, NJ 07470


Dear Don:


It is with tremendous pleasure that we confirm the details of your employment
terms for the next three years that have been approved by Audible’s Board of
Directors and will become effective on January 2, 2007. The specifics of our
agreement are as follows:
 


Function:
Chief Executive Officer and Chairman of the Board
 
Base Salary:
$300,000/annum. Your base salary will not be diminished during the term of your
employment as a result of a change in your job title or function.
 
Annual Bonus:
You are eligible to receive an annual bonus, payable in the form of a stock
award, of up to 25,000 shares each year under Audible’s Stock Incentive Plan
with the following allocation each year: 50% may be granted in the discretion of
the Compensation Committee and 50% based on meeting mutually agreed upon
individual objectives and the Company’s overall performance objectives. The
Company performance objectives will be meeting or exceeding 2007, 2008 and 2009
budget numbers for revenue and EBITDA. Any stock awarded pursuant to this
provision will be vested immediately. Any decision on your bonus entitlement
will be made, and shares distributed accordingly, no later than the date of the
Company’s public reporting of financial results for the previous year provided
that you are employed with us at the time.
 
Annual Equity Awards:
On the first business day of 2007, 2008 and 2009, provided that you are then
employed with the Company, you will be granted an award of 60,000 Audible stock
options and 20,000 restricted stock units under Audible’s Stock Incentive Plan.
The stock options will have an exercise price per share equal to the closing
market price on the date of grant. The stock option and restricted stock unit
awards will be subject to the terms and conditions of our standard stock option
and restricted stock unit agreements, and the stock options will be incentive
stock options to the fullest extent permitted by law. The stock option and
restricted stock unit awards will vest semi-annually over three years from the
date of grant provided that you remain employed with us continuously through
such vesting date. The Company will, unless you request otherwise and make
sufficient arrangements for the required payment of taxes, withhold from the
shares otherwise deliverable under the units on each vesting date a number of
shares having a fair market value sufficient in amount to satisfy your tax
liabilities that arise from such vesting, up to the statutory minimum
withholding amount required by law.
 
Accelerated Vesting:
Our stock option and restricted stock unit agreements provide for automatic
vesting of 50% of unvested options and units in the event of a sale or merger of
the company resulting in a qualified “Change of Control” (as defined therein)
prior to full vesting. They also provide that, at the time of the transaction,
additional accelerated vesting can be approved by the Board.
 
Compliance:
You agree to comply fully with all Audible policies and procedures, including
but not limited to, any memoranda and communications pertaining to Audible’s
policies, procedures, rules and regulations.
 
Benefits:
You will continue to be eligible to participate in the Company’s health care and
dental plans, and in all other welfare and retirement plans that the Company
makes available generally to its senior management team members, subject to
their exclusions and limitations. The company will continue to cover two-thirds
of the premium for your health care and dental coverage including coverage under
the Company’s plan for your eligible dependents. The Company will also pay 25%
of your annual membership at a health club of your choice, reasonably approved
by the Company.
 
Time Off:
You will be entitled to twenty-five (25) days of vacation per year, to be taken
at such times as are mutually convenient to you and the Company. The Company
typically observes seven holidays each year.
 
Severance:
The terms of the letter agreement dated July 30, 2003 dealing with severance and
the conditions thereof (the “Severance Agreement”) will continue in effect for
three years from the date of this letter and are incorporated fully herein, with
the modifications described below. A copy of the Severance Agreement is attached
hereto. Payments under the Severance Agreement shall not be triggered, and you
shall not have Good Reason to terminate employment, if you cease to hold the
title or have the authority, duties or responsibilities of Chief Executive
Officer but continue to have the opportunity to serve as executive chairman of
the Company. The Board, in its discretion, may choose to accelerate vesting of
outstanding options or restricted stock units in addition to the 50% vesting of
unvested stock options provided for under Paragraph 4 of the Severance
Agreement. Solely to the extent required to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
all payments due under the Severance Agreement during the six-month period
measured from the date that you incur a Separation from Service (as defined
under Section 409A) will accrue and be paid to you with interest at prime plus
1% on the first business day after expiration of such six-month period. You will
not be entitled to severance if your employment is terminated at any time and
for any reason after three (3) years from the date of this letter.


This Agreement supersedes all prior agreements, written or oral, between you and
Audible relating to the subject matter of this Agreement except the Severance
Agreement and the restrictive covenants set forth in the Employee
Non-Disclosure, Developments and Non-Compete Agreement executed by you on July
22, 1996. This Agreement may not be modified, changed or discharged in whole or
in part, except by a written agreement signed by both you and the Company. You
signature below indicates acceptance of these terms.




Regards,




/s/ William H. Mitchell


William H. Mitchell
Chief Financial Officer
Audible, Inc.

 
Accepted:  /s/ Donald R. Katz   Date: January 2, 2007  

